DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Response to Amendment
Claims 1, 27, and 35 have been amended per the Applicant’s request. Claims 1-2, 5, 7-9, 11-14, 21-23, 27-28, 30-31 and 34-35 are currently pending in the application.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 7, 11, 13-14, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maycotte et al. (U.S. PGPUB No. 2018/0034824 A1, hereinafter “Maycotte”) in view of Wijayaratne et al. (U.S. PGPUB No. 2016/0019233 A1, hereinafter “Wijayaratne”).

Regarding claim 1, Maycotte teaches a method of replicating changes made to a source data repository at a target data repository, the method comprising, at the target data repository: 
receiving a change event message from the source data repository comprising
information relating to a data change event detected at the source data repository, the
data change event comprising one or more data values being written to the source data
repository, wherein the change event message includes identifying information allowing
the one or more data values to be identified but does not include the one or more data
values (Maycotte ¶0068, i.e., an event signal indicating a write operation (data change event) occurred at the first measurement system (source data repository), which generating message 308 to initiate a replication of the write operation to the second measurement system (target data repository)).
	Maycotte fails to explicitly teach in response to receipt of the change event message from the source data repository, sending a request for the one or more data values from the target repository to the source data repository, the request including the identifying information. However, in the same field of endeavor, Wijayaratne teaches in response to receipt of the change event message from the source data repository (Wijayaratne ¶0088,  “if RFS 202 included a file /Shared/B/xyz.docx and LFS included folder /Shared/B, but not file /Shared/B/xyz.docx”, the Examiner interprets the result of comparing the remote and local snapshots indicating a change in the remote data storage (e.g., the new xyz.docx file) as the recited change event message), sending a request for the one or more data values from the target repository to the source data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maycotte by incorporating the teachings of Wijayaratne. The motivation would be to facilitate efficiently synchronizing in near real time and to provide access to synchronized object quickly (Wijayaratne ¶0008).
Maycotte as modified by Wijayaratne also teaches receiving the one or more data values from the source data repository (Wijayaratne ¶0088, “This would cause file Shared/B/xyz.docx to be copied ( pulled) to LFS 204 when this remote RS event was translated into file system operations”); and
updating data stored in the target data repository based on the received data
value(s) (Wijayaratne ¶0088, i.e., “applied to LFS 204”).

Regarding claim 2, Maycotte as modified by Wijayaratne also teaches a method according to claim 1, wherein the message specifies an operation performed at the source data repository, the operation comprising one of an insert or update operation (Maycotte ¶0068, i.e., a write operation at the source data repository).

As to claim 7, Maycotte as modified by Wijayaratne also teaches a method according to claim 1, comprising, at the source data repository:
detecting the change event (Maycotte ¶0068, “the first measurement system 310 may receive an event signal 306 indicating that user N made a purchase, resulting in a write operation that modifies a `0` value of a bit to a `1` value”); and


As to claim 11, Maycotte as modified by Wijayaratne also teaches a method according to claim 1, wherein the updating step comprises modifying data at the target repository to replicate the change event at the target repository (Wijayaratne ¶0088, “applied to LFS 204”, i.e., creating file xyz.docx).

As to claim 13, Maycotte as modified by Wijayaratne also teaches a method according to claim 1, wherein the data change event comprises creation or modification of a file at the source repository (Wijayaratne ¶0088, “if RFS 202 included a file /Shared/B/xyz.docx and LFS included folder /Shared/B, but not file /Shared/B/xyz.docx”, a newly created file at the source repository), and wherein the receiving step comprises receiving a copy of the created or modified file from the source repository (Wijayaratne ¶0088, “This would cause file Shared/B/xyz.docx to be copied ( pulled) to LFS 204 when this remote RS event was translated into file system operations”).

	As to claim 14, Maycotte as modified by Wijayaratne teaches also teaches a method according to claim 1, wherein the data change event comprises insertion or update of one or more rows in a database table Maycotte (¶0068, i.e., a write operation at the source data repository), and wherein the receiving step comprises receiving the one or more rows or receiving a copy of one or more files storing the inserted or 

	Claim 35 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim(s) 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maycotte in view of Wijayaratne, and further in of Subramaniam (U.S. Patent No. 7,031,974 B1).

Regarding claim 5, Maycotte as modified by Wijayaratne teaches a method according to claim 1 but fails to explicitly teach the message is received via a messaging service, the method comprising subscribing, by the target data repository, to change event messages from the messaging service. However, in the same field of endeavor, Subramaniam teaches the message is received via a messaging service, the method comprising subscribing, by the target data repository, to change event messages from the messaging service (Subramaniam Col 4, Ln 57-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maycotte and Wijayaratne by incorporating the teachings of Subramaniam. The motivation would be to deliver messages that the subscriber processes that have previously registered an interest in receiving, or being notified about, certain types of information or events (Subramaniam Col 4, Ln 59-63).



As to claim 9, Maycotte as modified by Wijayaratne teaches a method according to claim 7 but fails to explicitly teach wherein detecting the change event comprises inspecting a change log associated with the source data repository. However, Subramaniam teaches detecting the change event comprises inspecting a change log associated with the source data repository (Subramaniam Col 10, Ln 29-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maycotte and Wijayaratne by incorporating the teachings of Subramaniam. The motivation would be to deliver messages that the subscriber processes that have previously registered an interest in receiving, or being notified about, certain types of information or events (Subramaniam Col 4, Ln 59-63).

(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maycotte in view of Wijayaratne, and further in of Ramanujam et al. (U.S. PGPUB No. 2003/0182327 A1, hereinafter “Ramanujam”).

	As to claim 12, Maycotte as modified by Wijayaratne teaches a method according to claim 1 but fails to explicitly teach wherein the steps of sending a request and receiving the one or more data values comprise transmitting a file comprising the one or more data values from the source data repository to the target data repository. However, Ramanujam teaches the steps of sending a request and receiving the one or more data values comprise transmitting a file comprising the one or more data values from the source data repository to the target data repository (Ramanujam ¶0069, i.e., modified data record is requested from local data store 46 and the data store 38 is received the modified data record). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maycotte and Wijayaratne by incorporating the teachings of Ramanujam. The motivation would be to enable synchronizing data shared between two devices independent of any other devices that may also share the data (Ramanujam ¶0004).

Claim(s) 27-28, 30-31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maycotte in view of Subramaniam, and further in of Wijayaratne.


software code for providing a change event detection subsystem configured to run at the source data repository (Maycotte ¶0068, i.e., an event signal indicating a write operation (data change event) occurred at the first measurement system (source data repository)); 
software code for providing a change event implementation subsystem configured to run at a target data repository (Maycotte ¶0068, i.e., generating message 308 to initiate a replication of the write operation to the second measurement system (target data repository)).
Maycotte fails to explicitly teach a messaging server, and software code configured to run at the messaging server for providing a the messaging service configured to transmit received messages in accordance with message subscriptions; wherein the change event detection subsystem is configured to detect changes made to the source data repository and transmit change event messages to the messaging service; and wherein the change event implementation subsystem is configured to: subscribe to change event messages at the messaging service; and in response to receipt of a change event message, to implement the change event at the target data repository.
However, Subramaniam teaches a messaging server (Subramaniam Col 7, Ln 30-52, i.e., a server to hold queues to store events and messages in the Information Sharing System 100), and software code configured to run at the messaging server for 
	Maycotte as modified by Subramaniam also teaches receive a change event message from the source data repository comprising information relating to a data change event detected at the source data repository, the data change event comprising one or more data values being written to the source data repository, wherein the change event message includes identifying information allowing the one or more data values to be identified but does not include the one or more data values (Maycotte ¶0068, i.e., an event signal indicating a write operation (data change event) occurred at the first measurement system (source data repository), which generating message 308 to 
	Maycotte as modified by Subramaniam fails to explicitly teach in response to 
receipt of the change event message from the source data repository, sending a request for the one or more data values from the target repository to the source data repository, the request including the identifying information. However, in the same field of endeavor, Wijayaratne teaches in response to receipt of the change event message from the source data repository (Wijayaratne ¶0088, “if RFS 202 included a file /Shared/B/xyz.docx and LFS included folder /Shared/B, but not file /Shared/B/xyz.docx”, the Examiner interprets the result of comparing the remote and local snapshots indicating a change in the remote data storage (e.g., the new xyz.docx file) as the recited change event message), sending a request for the one or more data values from the target repository to the source data repository, the request including the identifying information (Wijayaratne ¶0088, i.e., “generate a remote RS event to CREATE /Shared/B/xyz.docx”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maycotte and Subramaniam by incorporating the teachings of Wijayaratne. The motivation would be to facilitate efficiently synchronizing in near real time and provide access to synchronized object quickly (Wijayaratne ¶0008).

As to claim 28, Maycotte as modified by Subramaniam and Wijayaratne also teaches a data replication system according to claim 27, comprising at least one of:

a plurality of source data repositories each comprising a respective change event detection subsystem adapted to transmit change event messages to the messaging service corresponding to change events at the respective source data repository.

As to claim 30, Maycotte as modified by Subramaniam and Wijayaratne also teaches a data replication system according to claim 28, wherein change event messages from the plurality of source data repositories are forwarded by the messaging service to at least one target data repository for replication of the change events at the at least one target data repository (Subramaniam Col 4, Ln 57-67).

As to claim 31, Maycotte as modified by Subramaniam and Wijayaratne also teaches a data replication system according to claim 27, wherein the change event implementation subsystem is configured to filter received messages and/or replicate a selected subset of change events at the target repository (Subramaniam Col 20, Ln 11-26).


	one or more row identifiers (Maycotte ¶0067), and
	one or more file identifiers.

	Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maycotte in view of Wijayaratne, and further in view of Perkowski et al. (U.S. PGPUB No. 2016/0197993 A1, hereinafter “Perkowski”).

As to claim 21, Maycotte as modified by Wijayaratne teaches a method according to claim 1 but fails to explicitly teach wherein the source and/or target data repository comprise(s) at least one of: an unstructured or flexibly structured data repository and a distributed data storage cluster. However, Perkowski teaches the source and/or target data repository comprise(s) at least one of: an unstructured or flexibly structured data repository and a distributed data storage cluster (Perkowski ¶0675). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maycotte and Wijayaratne by incorporating the teachings of Perkowski. The motivation would be to provide a platform for analyzing large data sets (Perkowski ¶0675).

As to claim 22, Maycotte as modified by Wijayaratne and Perkowski also teaches a method according to claim 21, wherein the unstructured or flexibly structured data . 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maycotte in view of Wijayaratne, and further in view of Venkatesh et al. (U.S. PGPUB No. 2016/0078088 A1, hereinafter “Venkatesh”).

As to claim 23, Maycotte as modified by Wijayaratne teaches a method according to claim 1 but fails to explicitly teach comprising replicating at least one of: a Hive metadata change, wherein the change event message relates to creation of a Hive table or modification of a Hive table definition, the updating step comprising applying a corresponding change to data structures at the target data repository; and a Hive table data change, wherein the change event message relates to insertion, deletion or update of one or more rows in a Hive table, the updating step comprising applying a corresponding change to a Hive table in the target repository based on the received data values. However, Venkatesh teaches replicating at least one of: a Hive metadata change, wherein the change event message relates to creation of a Hive table or modification of a Hive table definition, the updating step comprising applying a corresponding change to data structures at the target data repository (Venkatesh ¶¶0030-0033); and a Hive table data change, wherein the change event message relates to insertion, deletion or update of one or more rows in a Hive table, the updating step comprising applying a corresponding change to a Hive table in the target repository based on the received data values. It would have been obvious to one of ordinary skill in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157